UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Item 1: Schedule of Investments Vanguard International Explorer Fund Schedule of Investments As of July 31, 2012 Market Value Shares ($000) Common Stocks (93.9%) 1 Australia (7.4%) Ansell Ltd. 1,198,162 16,659 Amcor Ltd. 2,023,461 15,975 Computershare Ltd. 1,958,833 15,715 Incitec Pivot Ltd. 4,225,210 13,698 Mirvac Group 7,858,991 11,264 Myer Holdings Ltd. 4,977,323 9,541 Iluka Resources Ltd. 964,102 9,521 Sims Metal Management Ltd. 965,223 8,354 Transfield Services Ltd. 3,676,610 7,088 Whitehaven Coal Ltd. 1,705,453 6,530 *,^ Mesoblast Ltd. 617,926 4,064 ^ Fairfax Media Ltd. 7,105,856 3,895 Domino's Pizza Enterprises Ltd. 113,779 1,094 NRW Holdings Ltd. 311,049 935 SAI Global Ltd. 180,770 848 Skilled Group Ltd. 339,041 780 WorleyParsons Ltd. 26,397 720 Boral Ltd. 204,371 718 Monadelphous Group Ltd. 31,003 704 Seek Ltd. 101,229 643 Cochlear Ltd. 8,177 565 * Karoon Gas Australia Ltd. 140,341 542 Austria (1.4%) Mayr Melnhof Karton AG 155,000 13,639 Rosenbauer International AG 113,000 5,493 Kapsch TrafficCom AG 40,000 2,877 Andritz AG 24,444 1,336 Schoeller-Bleckmann Oilfield Equipment AG 8,397 705 Zumtobel AG 36,567 392 Belgium (1.3%) Tessenderlo Chemie NV (Voting Shares) 370,944 9,713 D'ieteren SA 216,692 8,995 Melexis NV 95,000 1,417 UCB SA 22,641 1,133 Cie d'Entreprises CFE 13,090 681 * Tessenderlo Chemie NV 1,444 — Brazil (0.7%) BR Properties SA 593,450 6,860 Localiza Rent a Car SA 222,623 3,596 Arezzo Industria e Comercio SA 65,600 1,030 Brasil Insurance Participacoes e Administracao SA 33,700 299 Canada (0.3%) Niko Resources Ltd. 334,368 5,738 China (2.8%) Beijing Capital International Airport Co. Ltd. 14,594,000 9,934 Yuexiu Transport Infrastructure Ltd. 20,306,000 9,762 Jiangsu Expressway Co. Ltd. 9,080,000 8,396 Parkson Retail Group Ltd. 7,110,000 6,369 Ports Design Ltd. 5,670,000 5,557 ^ West China Cement Ltd. 20,008,000 2,986 Evergreen International Holdings Ltd. 10,475,000 2,378 Leoch International Technology Ltd. 17,090,000 2,081 Concord Medical Services Holdings Ltd. ADR 255,338 725 Daphne International Holdings Ltd. 706,000 702 Microport Scientific Corp. 1,078,000 458 Golden Eagle Retail Group Ltd. 231,000 416 Denmark (1.4%) * Sydbank A/S 750,000 12,136 * Jyske Bank A/S 440,000 11,774 DSV A/S 40,322 864 Finland (0.1%) Tikkurila Oyj 42,475 730 Nokian Renkaat Oyj 17,276 688 France (4.8%) Groupe Eurotunnel SA 2,300,000 16,339 ^ Bourbon SA 500,000 13,209 * Club Mediterranee 800,000 13,074 Medica SA 620,000 10,354 Saft Groupe SA 350,000 7,927 Alten Ltd. 210,000 5,914 IPSOS 150,000 4,355 Lectra 532,400 3,032 *,^ Inside Secure SA 670,000 2,267 Store Electronic 156,716 1,927 Bollore SA 6,836 1,522 Accor SA 23,982 796 Imerys SA 15,753 793 Wendel SA 10,498 750 CFAO SA 14,988 708 Eurazeo 16,498 656 Pierre & Vacances SA 30,675 433 Vallourec SA 7,479 310 Legrand SA 201 6 Germany (7.4%) ^ Freenet AG 1,400,000 20,487 Rheinmetall AG 369,536 18,434 Tom Tailor Holding AG 738,836 12,711 Wirecard AG 600,000 11,843 MTU Aero Engines Holding AG 139,256 10,449 * Kabel Deutschland Holding AG 140,000 8,760 * SAF-Holland SA 1,440,000 8,191 XING AG 160,000 8,025 * Tipp24 SE 180,000 7,699 Takkt AG 498,200 5,732 STRATEC Biomedical AG 124,413 4,990 RIB Software AG 590,000 3,514 Prime Office REIT-AG 629,502 2,706 CANCOM AG 100,000 1,829 Cewe Color Holding AG 50,000 1,807 Delticom AG 14,929 1,013 Carl Zeiss Meditec AG 30,000 724 * Lotto24 179,961 695 Gildemeister AG 35,398 534 Hong Kong (1.5%) Techtronic Industries Co. 9,404,500 12,650 Yue Yuen Industrial Holdings Ltd. 2,958,000 8,931 Dah Sing Banking Group Ltd. 4,433,000 4,071 ^ ASM Pacific Technology Ltd. 42,100 539 India (1.3%) * Gujarat Pipavav Port Ltd. 9,478,286 9,370 Shriram Transport Finance Co. Ltd. 854,218 8,851 * Idea Cellular Ltd. 3,597,492 5,158 Indonesia (1.4%) Bank Mandiri Persero Tbk PT 16,064,000 13,983 Ciputra Property Tbk PT 158,055,500 10,480 Ireland (3.2%) DCC plc 850,338 21,122 Irish Continental Group plc 530,000 9,739 ^ Grafton Group plc 2,600,000 8,877 Smurfit Kappa Group plc 1,150,000 8,555 IFG Group plc 4,000,000 7,254 Italy (4.0%) Prysmian SPA 1,350,000 21,623 Azimut Holding SPA 2,100,000 20,014 Amplifon SPA 1,555,000 5,776 * Sorin SPA 1,960,000 4,098 * Safilo Group SPA 593,382 3,808 * Natuzzi SPA ADR 1,704,086 3,664 * Brunello Cucinelli SPA 266,789 3,625 * Banca Popolare di Milano Scarl 4,711,374 2,157 Cairo Communication SPA 543,870 1,770 ^ Salvatore Ferragamo Italia SPA 50,942 986 Pirelli & C. SPA 69,808 705 * Yoox SPA 44,613 592 Immobiliare Grande Distribuzione 542,707 513 Japan (19.4%) Arcs Co. Ltd. 671,800 14,754 NEC Networks & System Integration Corp. 782,600 13,180 Nippon Soda Co. Ltd. 3,045,000 12,569 Tokai Tokyo Financial Holdings Inc. 3,515,000 11,815 Musashi Seimitsu Industry Co. Ltd. 656,800 11,258 Modec Inc. 614,100 11,073 Nichi-iko Pharmaceutical Co. Ltd. 509,300 10,903 Unipres Corp. 400,800 10,603 Tsumura & Co. 374,200 10,525 Kureha Corp. 2,571,000 10,502 Nihon Parkerizing Co. Ltd. 730,000 10,250 Capcom Co. Ltd. 486,200 9,889 Tsuruha Holdings Inc. 150,800 9,750 Glory Ltd. 471,100 9,748 Kuroda Electric Co. Ltd. 773,200 9,028 JSP Corp. 583,600 8,646 Trusco Nakayama Corp. 447,000 8,629 Asahi Diamond Industrial Co. Ltd. 746,200 8,588 Nitta Corp. 557,900 8,552 Accordia Golf Co. Ltd. 12,910 8,454 Lintec Corp. 442,700 8,022 Hitachi Transport System Ltd. 430,200 7,891 Plenus Co. Ltd. 387,800 7,306 Takasago International Corp. 1,328,000 6,514 Yushin Precision Equipment Co. Ltd. 334,900 6,239 Toyo Tanso Co. Ltd. 217,600 6,046 Tsutsumi Jewelry Co. Ltd. 255,500 5,992 Aica Kogyo Co. Ltd. 382,900 5,910 Nabtesco Corp. 252,700 5,515 Mitsui Sugar Co. Ltd. 1,510,000 4,994 Nippon Thompson Co. Ltd. 1,071,000 4,602 Daido Steel Co. Ltd. 726,000 4,096 Koito Manufacturing Co. Ltd. 316,000 3,991 Shinko Plantech Co. Ltd. 418,400 3,857 Exedy Corp. 187,400 3,736 Nifco Inc. 138,900 3,086 Icom Inc. 120,700 2,672 Nidec Copal Corp. 299,100 2,566 Nafco Co. Ltd. 122,600 2,173 Shionogi & Co. Ltd. 139,400 1,986 Cosmos Pharmaceutical Corp. 24,400 1,984 Fujikura Kasei Co. Ltd. 414,100 1,950 Nikkiso Co. Ltd. 141,000 1,608 Miura Co. Ltd. 63,700 1,605 ^ Kakaku.com Inc. 48,900 1,556 Benesse Holdings Inc. 27,300 1,289 Hino Motors Ltd. 175,000 1,209 NHK Spring Co. Ltd. 111,600 1,169 Pigeon Corp. 26,300 1,145 IBJ Leasing Co. Ltd. 39,900 1,003 Sega Sammy Holdings Inc. 46,400 989 ^ Message Co. Ltd. 283 983 Don Quijote Co. Ltd. 27,700 924 Konami Corp. 40,700 868 Yokogawa Electric Corp. 81,500 835 ^ CyberAgent Inc. 420 825 * Acom Co. Ltd. 39,380 819 Yamato Kogyo Co. Ltd. 29,000 818 Fuji Heavy Industries Ltd. 98,000 726 IHI Corp. 330,000 702 Amada Co. Ltd. 132,000 694 Teijin Ltd. 237,000 693 Hitachi Metals Ltd. 60,000 657 Nihon Nohyaku Co. Ltd. 149,000 654 Hoshizaki Electric Co. Ltd. 24,700 634 Disco Corp. 11,000 578 Mitsubishi Gas Chemical Co. Inc. 100,000 573 Matsui Securities Co. Ltd. 95,600 560 Square Enix Holdings Co. Ltd. 34,000 525 Japan Petroleum Exploration Co. 13,100 491 Mori Seiki Co. Ltd. 66,700 488 Makino Milling Machine Co. Ltd. 96,000 488 Japan Steel Works Ltd. 88,000 479 * Kenedix Inc. 3,504 460 Yaskawa Electric Corp. 64,000 459 Jafco Co. Ltd. 23,300 411 Tokyo Ohka Kogyo Co. Ltd. 17,900 377 Nippon Denko Co. Ltd. 115,000 361 Denki Kagaku Kogyo KK 104,000 342 Luxembourg (0.1%) * Reinet Investments SCA 61,116 1,141 2 O'Key Group SA GDR 91,743 837 Malaysia (0.2%) Media Prima Bhd. 5,239,600 4,016 Netherlands (1.9%) Delta Lloyd NV 1,262,973 16,470 Koninklijke Ten Cate NV 350,000 8,183 Mediq NV 385,000 4,061 * LBi International NV 1,191,454 3,881 Fugro NV 9,399 615 HAL Trust 5,340 548 * InterXion Holding NV 18,200 350 New Zealand (1.9%) Fletcher Building Ltd. 4,528,369 22,325 * Chorus Ltd. 4,071,719 10,226 Norway (1.6%) * Storebrand ASA 2,500,000 9,505 * Dockwise Ltd. 408,762 6,985 Schibsted ASA 142,200 4,351 Pronova BioPharma ASA 2,219,121 3,431 * Morpol ASA 1,654,877 2,254 Kongsberg Gruppen AS 62,162 1,183 Petroleum Geo-Services ASA 77,116 1,129 Russia (0.0%) * Exillon Energy plc 300,000 455 Singapore (2.9%) STX OSV Holdings Ltd. 9,851,000 12,371 UOL Group Ltd. 2,683,000 11,135 Mapletree Industrial Trust 9,634,880 10,065 SembCorp Industries Ltd. 2,370,000 10,039 First Resources Ltd. 4,598,000 7,000 Indofood Agri Resources Ltd. 730,000 811 South Africa (0.0%) Aquarius Platinum Ltd. 142,701 86 South Korea (1.8%) Hankook Tire Co. Ltd. 364,830 13,373 Mando Corp. 70,893 10,172 BS Financial Group Inc. 613,600 6,421 Green Cross Corp. 4,498 575 CJ O Shopping Co. Ltd. 3,326 527 Spain (0.3%) Pescanova SA 180,000 3,092 Distribuidora Internacional de Alimentacion SA 146,624 724 * Grifols SA 21,934 682 * Codere SA 139,696 549 Sweden (0.8%) Byggmax Group AB 2,497,084 11,909 FinnvedenBulten AB 220,000 1,215 Electrolux AB Class B 30,343 686 Switzerland (4.7%) Helvetia Holding AG 65,000 20,108 Kuoni Reisen Holding AG 66,250 17,439 Gategroup Holding AG 599,942 17,335 Forbo Holding AG 25,000 14,295 Orior AG 225,000 11,229 * Dufry AG 14,282 1,739 Adecco SA 13,727 602 Taiwan (1.1%) CTCI Corp. 3,710,000 6,878 Largan Precision Co. Ltd. 293,000 5,948 Lung Yen Life Service Corp. 1,867,000 5,912 Thailand (0.2%) Hemaraj Land and Development PCL 29,785,400 2,821 United Kingdom (18.0%) * Premier Oil plc 2,400,000 14,462 CSR plc 2,800,000 13,724 WS Atkins plc 1,149,984 13,309 Elementis plc 3,815,320 12,543 Millennium & Copthorne Hotels plc 1,669,270 12,507 * Sports Direct International plc 2,413,745 10,888 Dechra Pharmaceuticals plc 1,400,000 10,756 Telecom Plus plc 850,000 10,646 William Hill plc 2,000,000 9,830 John Wood Group plc 772,222 9,391 Ultra Electronics Holdings plc 376,390 8,646 Devro plc 1,860,201 8,474 Inchcape plc 1,300,000 7,650 SIG plc 5,000,000 7,347 Pace plc 3,000,000 7,106 Grainger plc 4,915,405 6,944 Premier Farnell plc 2,400,000 6,672 Eco Animal Health Group plc 1,618,166 6,401 * LMS Capital plc 6,150,108 6,345 * Gulfsands Petroleum plc 3,581,812 6,212 AMEC plc 350,000 6,108 Daily Mail & General Trust plc 825,000 5,846 Booker Group plc 4,000,000 5,757 Spirit Pub Co. plc 7,000,000 5,655 * Micro Focus International plc 650,000 5,455 TalkTalk Telecom Group plc 2,000,000 5,435 National Express Group plc 1,609,166 5,309 Travis Perkins plc 330,000 5,201 Senior plc 1,600,000 4,819 *,^ London Mining plc 1,800,000 4,750 Morgan Crucible Co. plc 1,100,000 4,346 Debenhams plc 3,016,716 4,340 Halma plc 700,000 4,331 IG Group Holdings plc 602,004 4,229 QinetiQ Group plc 1,519,650 3,981 Filtrona plc 500,000 3,637 Regus plc 2,500,000 3,581 Victrex plc 180,000 3,573 Petropavlovsk plc 500,000 3,311 Yule Catto & Co. plc 1,500,000 3,292 * BTG plc 550,000 3,217 Lamprell plc 2,600,000 3,210 Babcock International Group plc 203,981 2,739 CPP Group plc 3,971,079 2,457 RM plc 2,034,198 2,444 Photo-Me International plc 4,158,854 2,401 Highland Gold Mining Ltd. 1,083,333 1,949 Domino's Pizza Group plc 229,671 1,840 * Findel plc 32,007,307 1,512 Future plc 7,510,000 1,264 Speedy Hire plc 3,000,000 1,124 James Fisher & Sons plc 103,726 980 Kier Group plc 44,544 884 Persimmon plc 82,245 791 Hansteen Holdings plc 636,919 714 TUI Travel plc 239,551 684 Hunting plc 55,860 680 Mears Group plc 136,965 578 Savills plc 98,371 568 Hays plc 462,938 544 AZ Electronic Materials SA 87,188 385 Chemring Group plc 83,584 378 De La Rue plc 20,396 326 * Pinnacle Staffing Group plc 673,983 — Total Common Stocks (Cost $1,738,953) Coupon Temporary Cash Investments (8.3%) 1 Money Market Fund (7.8%) 3,4 Vanguard Market Liquidity Fund 0.155% 136,352,803 136,353 Face Maturity Amount Date ($000) Repurchase Agreement (0.1%) Goldman, Sachs & Co. (Dated 7/31/12, Repurchase Value $2,000,000, collateralized by Federal National Mortgage Assn. 3.214%, 9/01/41) 0.180% 8/1/12 2,000 2,000 U.S. Government and Agency Obligations (0.4%) 5,6 Freddie Mac Discount Notes 0.135% 8/6/12 5,000 5,000 5,6 Freddie Mac Discount Notes 0.145% 9/17/12 100 100 United States Treasury Note/Bond 4.250% 9/30/12 1,000 1,006 Total Temporary Cash Investments (Cost $144,459) Total Investments (102.2%) (Cost $1,883,412) Other Assets and Liabilities-Net (-2.2%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $34,713,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.6% and 4.6%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, the value of this security represented 0.0% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $37,163,000 of collateral received for securities on loan. 5 Securities with a value of $3,350,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard International Explorer Fund Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
